Citation Nr: 1724625	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-44 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Whether a reduction in the disability rating for insomnia from 30 percent to 10 percent effective July 1, 2009, was proper.

2.  Entitlement to an increased rating in excess of 30 percent for insomnia.

3.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which reduced the Veteran's disability rating for insomnia from 30 percent disabling to 10 percent disabling effective July 1, 2009.

In January 2011, this claim was transferred from the San Diego, California, RO to the Los Angeles, California, RO.  

In March 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

At the outset, the Board notes that, generally, a claim stemming from a rating reduction action is a claim as to whether the reduction was proper, not whether the Veteran is entitled to an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, in this case, the Board finds that based upon the record, both the rating reduction and an increased rating claim are properly before the Board.

Additionally, during the Veteran's hearing, the issue of TDIU was reasonably raised.  The Veteran filed Form 21-8940 in March 2017 with a waiver of the RO's initial consideration.  The Board finds that the issue of TDIU is also appropriately before it.

The issue of sleep apnea has been raised by the record in a November 5, 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue(s) of entitlement to an increased rating in excess of 30 percent for an insomnia, and entitlement to a total disability based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

A March 2009 rating decision reduced the Veteran's evaluation for insomnia from 30 percent to 10 percent effective July 1, 2009, without giving the Veteran proper notice. 


CONCLUSION OF LAW

The reduction of the rating for service-connected insomnia from 30 percent to 10 percent was improper, and restoration of the 30 percent disability rating from July 1, 2009, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105 (e), (i), 3.344(c), 4.1, 4.115a, 4.115b, Diagnostic Code 9435 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein, with respect to the propriety of the reduction in the rating for the Veteran's insomnia, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations with respect to this matter.

In October 2008, the RO sent the Veteran a letter indicating that the VA was required to periodically re-evaluate certain disabilities and that a physical examination of his service-connected disabilities was to be scheduled.  The letter was sent to the Veteran's address of record in San Bernardino, California.  Subsequently, an examination was scheduled for the Veteran in November 2008, and he failed to appear for the appointment.  

In December 2008, the Veteran and his representative filed VA Form 21-22, along with additional correspondence, that provided the RO with the Veteran's new address in Long Beach, California.  

In January 2009, the RO proposed to reduce the Veteran's insomnia rating from 30 percent disabling to 10 percent disabling.  This reduction of benefits was precipitated by the Veteran's failure to appear at the November 2008 examination.  

Certain notice considerations apply when reduction in the evaluation of a service-connected disability is contemplated.  When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105 (e).

In January 2009, the RO sent the Veteran a letter at his previous address in San Bernardino, California.  The letter provided him with notice of the proposed reduction and informed him that he could submit medical or other evidence to show why the reduction should not be made.  The letter explained that this evidence could be a medical or lay statement about his inability to adjust to social and occupational settings.  He was also notified that he could request a personal hearing so that he could provide testimony on this matter.  He was further informed that, if he did not request a hearing or submit additional evidence within 60 days, the RO would make a decision based on the evidence of record.  

In early March 2009, the Veteran contacted the RO in regard to his incorrect address.  He, again, provided the RO with his current address in Long Beach, California.  Additionally, the Veteran requested that the November 2008 VA examination be rescheduled, as he had not received notice based upon the change of address.  

Later that same month, the RO issued a rating decision that reduced the Veteran's insomnia disability from 30 percent disabling to 10 percent disabling.  

The RO incorrectly mailed the January 2009 notice of the proposed reduction to the Veteran's old address even though it had been given notice of an address change in December 2008.  The Veteran, again, provided the new address to the RO in March 2009.  Rather than place the proposed reduction of benefits in abeyance while proper notice of the action was provided to the Veteran at his correct address, the RO proceeded.  Based upon these actions, the Board finds that the RO failed to properly give notice of the proposed reduction to the Veteran.  As such, restoration of the 30 percent disability rating from July 1, 2009, is warranted.  


ORDER

The reduction of the rating for service-connected insomnia from 30 percent disabling to 10 percent disabling was improper, and restoration of the 30 percent disability rating from July 1, 2009, is warranted.  


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated

Relevant to the increased ratings claim, the Board observes that the Veteran was most recently examined for his insomnia in September 2010.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995). 

During the March 2017 Board hearing, the Veteran testified that his symptoms had increased in number and severity since his examination.  See Hearing Transcript p. 35-38.  Specifically, the Veteran reported the following symptoms: feeling depressed; self-medicating with alcohol; alcohol dependence; feeling more apathetic; having a lack of motivation; being "jumpy"; being irritable; the inability to focus; the inability to maintain eye contact; the inability to maintain a schedule; and self-isolating behavior.  Id. 28-38.  

Thus, based on the Veteran's statements/testimony, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's insomnia disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

As the Board is remanding the increased rating claim for an examination for insomnia, the TDIU issue must also be remanded because the matters are inextricably intertwined and should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated.) 

Finally, while on remand, the Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his claims on appeal.  Thereafter, such records should be obtained for consideration in his appeal.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records not already on file, from either private or federal facilities, which pertain to his insomnia.  After obtaining any necessary authorization from the Veteran, all identified records should be obtained.

2.  After all records and/or responses have been received; the Veteran should be afforded an appropriate VA examination so as to determine the current nature and severity of his service-connected insomnia disorder. The examiner should review the entire claims file, including a complete copy of this remand, and consider the Veteran's documented history and assertions. All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's increased rating claim and TDIU claim should be adjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a Statement of the Case.  Also advise that, for the Board to have jurisdiction to adjudicate these additional claims, a timely Substantive Appeal (VA Form 9 or equivalent statement) in response to this SOC needs to be filed.  Should the Veteran or his representative submit a timely Substantive Appeal, this claim also should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


